IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


BROSNAN PEARSON HART,

             Appellant,

 v.                                                     Case No. 5D17-3542

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed August 24, 2018

Appeal from the Circuit Court
for Marion County,
Anthony M. Tatti, Judge.

James S. Purdy, Public Defender, and
Sean Kevin Gravel, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Roark Wall,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

      Brosnan Pearson Hart appeals the trial court’s order denying his motion to

withdraw his guilty pleas following sentencing, pursuant to Florida Rule of Criminal

Procedure 3.170(l). Hart argues that the lower court erred by ruling on his pro se motion,

rather than the subsequent motion prepared by his appointed counsel. We agree, but

affirm because the error was harmless. The pro se motion and the motion prepared by
counsel were substantially the same. Hence, Hart was not prejudiced by the trial court’s

ruling on the pro se motion.

      AFFIRMED.


COHEN, C.J., ORFINGER and EDWARDS, JJ., concur.




                                           2